 USDC IN/ND case 2:20-cv-00355-TLS-JPK document 1 filed 10/05/20 page 1 of 6


                              UNITED STATES DISTRICT COURT
                                           For the
                                  Northern District of Indiana

American Traders, Inc., d/b/a Pawn King,                 )
      Petitioner,                                        )
                                                         )
v.                                                       )       Case No.:       2:20-cv-355
                                                         )
Sonja Kalis,                                             )
      Respondent.                                        )

                      COMPLAINT FOR DECLARATORY JUDGMENT

         COMES NOW Petitioner American Traders, Inc., d/b/a Pawn King, by and through its

counsel, SCHLYER & ASSOCIATES, P.C., and pursuant to 47 USCA § 227, et. seq. and Indiana

Code § 24-4.7-1-1 et. seq. and any other applicable rule or law, files its Petition for Declaratory

Judgment against Respondent, states and alleges as follows:

     1. This is a civil action for a determination of rights, liabilities, and duties of each party under

         47 USCA § 227 et. seq. as claimed by Sonja Kalis (Respondent) in a letter sent to the

         corporate offices of American Traders, Inc., d/b/a Pawn King (Petitioner) on September

         15, 2020. (see attached letter, and Petitioner’s Exhibit 1).

     2. This is also a civil action for determination of rights, liabilities, and duties of each party

         under and Indiana Code § 24-4.7-1-1 et. seq.

     3. There is a dispute among the parties as to the rights, duties, and liabilities of the parties

         pursuant to 47 USCA § 227, et. seq. and I.C. § 24-4.7-1-1, et. seq.

     4. That presently and at the inception of the business relationship, Petitioner American

         Traders, Inc., d/b/a Pawn King, is a corporation organized under the laws of the State of

         Indiana.
USDC IN/ND case 2:20-cv-00355-TLS-JPK document 1 filed 10/05/20 page 2 of 6


 5. At all times relevant Petitioner operates four (4) retail establishments throughout Northwest

    Indiana.

 6. At all times relevant hereto and upon information and belief, Respondent Sonja Kalis is a

    resident of the State of Fort Worth, Texas, residing at 525 Fawn Meadow Drive.

 7. Upon information and belief, on or about February, 8, 2020, Petitioner and Respondent

    began a business relationship. (see, Bravo Printout of Petitioner’s Customer Card as,

    Petitioner’s Exhibit 2).

 8. As a part of the new business relationship between Petitioner and Respondent, Respondent

    voluntarily gave an employee of Petitioner her cellular phone number.

 9. Respondent did refuse to give the employee of Petitioner her phone number.

 10. Respondent did not inform the employee of Petitioner she did not want to receive any calls

    or text message solicitations. (see Petitioner’s Exhibit 2).

 11. On or about August 5, 2020, Petitioner sent current and former customers, who did not opt

    out from receiving text messages from Petitioner, a text message advertisement for one-

    month interest free on all new loans.

 12. On or about September 15, 2020, Respondent sent Petitioner a letter, with attachments,

    alleging a violation of 47 USCA § 227, et. seq. (see, Respondent’s Letter attached as

    Petitioner’s Exhibit 3).

 13. Respondent’s letter dated September 15, 2020 was postmarked September 23, 2020. (See

    attached envelope as Petitioner’s Exhibit 4).

 14. In the letter, Respondent cited 47 USCA § 227 as the statute violated by Petitioner. (see

    Petitioner’s Exhibit 3).

 15. Further, Respondent threatens litigation unless Petitioner accepts:



                                              2
USDC IN/ND case 2:20-cv-00355-TLS-JPK document 1 filed 10/05/20 page 3 of 6


            … this very equitable, one-time offer:

            Please sent, made payable to me, certified funds in the amount of
            $1500, to the address listed herein within five (5) days of your
            receipt of this correspondence. In exchange, I will release any and
            all claims relates to this matter, and forgo any future reports,
            complaints or grievances to stat or federal government agencies or
            authorities not yet made.

    (see Petitioner’s Exhibit 3).

 16. Respondent added additional threats:

            If you do not choose to settle, I can assure you that I will do my part
            to help enforce the law as Congress intended and I will sue you for
            violating the law. Additionally, I may decide to seek class action
            certification in a suit against you, as I am certain that I am not the
            only one to have received this type of unlawful communication from
            your company.

    (see Petitioner’s Exhibit 3).

 17. Respondent’s claims are unfounded as 47 USCA § 227 includes an exception to the statue

    which prohibits the unlawful transmission of unsolicited communications, namely it is a

    business relationship exception.

 18. 47 UCSA § 227(b)(1), states:

            It shall be unlawful for any person within the United States, or any
            person outside the United States if the recipient is within the United
            States – (C) to use any telephone facsimile machine, computer, or
            other device to send, to a telephone facsimile machine, an
            unsolicited advertisement, unless – (i) the unsolicited
            advertisement is from a sender with an established business
            relationship with the recipient; (ii) the sender obtained the number
            of the telephone facsimile machine through – (I) the voluntary
            communication of such number, within the context of such
            established business relationship, from the recipient of the
            unsolicited advertisement…

    emphasis added.




                                              3
USDC IN/ND case 2:20-cv-00355-TLS-JPK document 1 filed 10/05/20 page 4 of 6


 19. Respondent entered into a business relationship with Petitioner on or about February 8,

    2020. (see Petitioner’s Exhibit 2).

 20. Upon entering into a business relationship with the Petitioner, Respondent voluntarily gave

    Petitioner her cell phone number ***-***-0537 (redacted for privacy). (see Petitioner’s

    Exhibit 2).

 21. Company policy when initially creating the Customer Profile includes asking if the

    company can call or text the number provided.

 22. Should a customer not want to be called or sent a text message, there are boxes on the

    Customer Profile to be checked “DNC” for Do Not Call and “DNT” for Do Not Text. (see

    Petitioner’s Exhibit 2).

 23. It is clear from Petitioner’s Exhibit 2, Respondent never informed Petitioner that she did

    not want to be called or sent a text message, thereby authorizing Petitioner to call and send

    text messages relating to business between Petitioner and Respondent.

 24. Further, 47 USCA § 227 (c)(5) states:

            A person who has received more than one telephone call within any
            12-month period by or on behalf of the same entity in violation of
            the regulations prescribed under this subsection may, if otherwise
            permitted by the laws or rules of court of a State bring in an
            appropriate court of that State –

    emphasis added.

 25. Respondent did not receive more than one, she received one, messaged from Petitioners,

    with whom she had an existing business relationship.

 26. 47 USCA § 227 (g)(2) grants exclusive jurisdiction to United States District Courts for all

    civil actions being brought under this subsection.




                                              4
 USDC IN/ND case 2:20-cv-00355-TLS-JPK document 1 filed 10/05/20 page 5 of 6


   27. 47 USCA § 227 (f) makes it clear that this subsection does not preempt Indiana State laws

       on this subject.

   28. Indiana Code § 24-4.7-1-1 et. seq. governs telephone solicitation of consumers.

   29. I.C. § 24-4.7-4-6 states:

               A telephone solicitor, a supplier, or a caller must also comply with
               all other applicable laws, including the following, if applicable: …
               (2) I.C. 24-5-14.

   30. I.C. § 24-5-14-5 states:

               This section does not apply to any of the following messages: … (2)
               Messages to subscribers with whom the caller has a current
               business or personal relationship. emphasis added.

   31. Petitioner American Traders, Inc., d/b/a Pawn King seeks a determination of rights,

       liabilities, and duties of each party as it pertains to 47 USCA § 227 et. seq. and I.C. §24-

       4.7-1-1 et. seq.

   32. An actual existing and bona fide controversy exists between the Petitioner and Respondent

       as to their relationship in respect to the aforementioned business relationship

       communication, and the rights of the parties can be determined only be a declaratory

       judgment.

       WHEREFORE, Petitioner American Traders, Inc., d/b/a Pawn King, prays for an entry of

Declaratory Judgment on the rights and duties of the parties to this action, costs of this action,

attorney’s fees, and for all other further just and proper relief in the premises.




                                                   5
USDC IN/ND case 2:20-cv-00355-TLS-JPK document 1 filed 10/05/20 page 6 of 6


                                         Respectfully submitted,

                                         SCHLYER & ASSOCIATES, P.C.

                                         /s/Christopher L. Wartman_
                                         Christopher L. Wartman, 35608-45
                                         One of the Attorneys for Petitioner


SCHLYER & ASSOCIATES, P.C.
200 W. 80th Place
Merrillville, IN 46410
P: 219-757-0225
F: 219-757-0231




                                     6
